Exhibit 10.1
 
WAIVER AND CONSENT
 
This Waiver and Consent is made as of November 19, 2010 by and among CHINA GOLF
GROUP, INC. (f/k/a Alpine Alpha 2, Ltd.), a Delaware corporation (the
“Company”), and each of the other signatories hereto (collectively, the
“Investors”) in connection with certain Securities Purchase Agreement, dated
September 10, 2010 (the “SPA”) and certain Registration Rights Agreement dated
September 10, 2010 (the “RRA”).  Each of the capitalized terms not otherwise
defined herein shall have the meanings ascribed to them in the SPA and the RRA.
 
RECITALS:


SPA Amendment


WHEREAS, on September 10, 2010 (the “Closing Date”), the Company and the
Investors, along with other investors, consummated a private placement by
entering into the SPA and its ancillary documents (including the RRA) pursuant
to which the Company issued and sold to the Investors, along with other
investors, an aggregate of 939,992 shares of the Company’s common stock for a
total of $1,174,990;


WHEREAS, pursuant to Section 6.7 of the SPA, the Company was obligated to retain
Friedman LLP to audit consolidated financial statements of the Company and its
Subsidiaries for the nine month period ended September 30, 2010 which audit will
be complete by December 31, 2010 within ten business days after the initial
Closing Date;  and


WHEREAS, pursuant to Section 6.9 of the SPA, the Company covenanted to obtain
within five business days: (i) D & O Insurance with coverage in the amount to be
determined by the Lead Investor from Marsh Brokers (Hong Kong) Limited and (ii)
prospectus liability insurance in the amount to be determined by the Lead
Investor;


WHEREAS, pursuant to Section 10.3 of the SPA, any amendment to the SPA shall be
made by all Investors by an instrument in writing; and


WHEREAS, pursuant to Section 10.4 of the SPA, any waiver to the SPA shall be
made by all Investors by an instrument in writing.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:


Section 1.          Consent and Waiver of Section 6.7 of the SPA. Each
undersigned Investor agrees that compliance by the Company to retain Friedman
LLP to audit consolidated financial statements of the Company and its
Subsidiaries for the nine month period ended September 30, 2010 which audit will
be complete by December 31, 2010 within ten business days after the initial
Closing Date is hereby waived.


 
 

--------------------------------------------------------------------------------

 
 
Section 2.          Consent and Waiver of Section 6.9 of the SPA. Each
undersigned Investor agrees that compliance by the Company to obtain within five
business days: (i) D & O Insurance with coverage in the amount to be determined
by the Lead Investor from Marsh Brokers (Hong Kong) Limited and (ii) prospectus
liability insurance in the amount to be determined by the Lead Investor is
hereby waived.


Section 3.          Amendment to Section 10.3 of the SPA.  Section 10.3 of the
SPA shall be deleted and replaced with the following:


“10.3       Amendment. This Agreement may be amended by an instrument in writing
signed by Investors holding at least a majority of the shares of the Common
Stock then purchased pursuant to this Agreement.”


Section 4.          Amendment to Section 10.4 of the SPA.  Section 10.4 of the
SPA shall be deleted and replaced with the following:


“10.4       Waiver. The Company or the Investors, as appropriate, may: (a)
extend the time for the performance of any of the obligations or other acts of
the other party or; (b) waive any inaccuracies in the representations and
warranties contained herein or in any document delivered pursuant hereto which
have been made to it or them; or (c) waive compliance with any of the agreements
or conditions contained herein for its or their benefit.  Any such extension or
waiver shall be valid only if set forth in an instrument in writing signed by
Investors holding at least a majority of the shares of the Common Stock then
purchased pursuant to this Agreement.”




RRA Amendment


WHEREAS, pursuant to Section 2(a) of the RRA, the Company was obligated to file
the initial Registration Statement within 45 days after the Closing Date, which
is October 25, 2010 (the “Original Filing Date”);


WHEREAS, pursuant to Section 2(a) of the RRA, the Company was obligated to cause
the Registration Statement to be declared effective by the Commission by the
earlier of the following dates (the “Effectiveness Dates”):



 
O
April 18, 2011 (the 220th day following the Closing Date), or
 
O
The fifth trading day (i.e., the fifth day on which securities exchanges are
open for business) following the day on which the Commission notifies the
Company that the Registration Statement will not be reviewed or is no longer
subject to further review and comments by the Commission.

 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:


 
2

--------------------------------------------------------------------------------

 
 
Section 5.          Consent and Waiver of the Original Filing Date. Each
undersigned Investor agrees that compliance by the Company to file the initial
Registration Statement on or before the Original Filing Date is hereby waived.


Section 6.          Amendment to Section 1 of the RRA.  The following
definitions under Section 1 of the RRA shall be deleted and replaced with the
following:


“Effectiveness Date” means (a) with respect to the initial Registration
Statement required to be filed pursuant to Section 2(a), the earlier of: (i) the
318th day following the Closing Date (i.e. July 25, 2011) and (ii) the fifth
Trading Day following the date on which the Company is notified by the
Commission that the initial Registration Statement will not be reviewed or is no
longer subject to further review and comments; (b) with respect to any
additional Registration Statements required to be filed pursuant to Section
2(a), the earlier of: (i) the 90th day following the applicable Filing Date for
such additional Registration Statement(s) and (ii) the fifth Trading Day
following the date on which the Company is notified by the Commission that such
additional Registration Statement(s) will not be reviewed or is no longer
subject to further review; (c) with respect to any additional Registration
Statements required to be filed solely due to SEC Restrictions, the earlier of:
(i) the 90th day following the applicable Restriction Termination Date and (ii)
the fifth Trading Day following the date on which the Company is notified by the
Commission that such Registration Statement will not be reviewed or is no longer
subject to further review and comments; (d) with respect to a Registration
Statement required to be filed under Section 2(c), the earlier of:  (i) the 60th
day following the date on which the Company becomes eligible to utilize Form S-3
to register the resale of Common Stock; provided, that, if the Commission
reviews and has written comments to such filed Registration Statement that would
require the filing of a pre-effective amendment thereto with the Commission,
then the Effectiveness Date under this clause (d)(i) shall be the 90th day
following the date on which the Company becomes eligible to utilize Form S-3 to
register the resale of Common Stock, and (ii) the fifth Trading Day following
the date on which the Company is notified by the Commission that the
Registration Statement will not be reviewed or is no longer subject to further
review and comments; (e) with respect to a Registration Statement required to be
filed under Section 2(d), the earlier of: (i) the 90th day following the 2010
Delivery Date; provided, that, if the Commission reviews and has written
comments to such filed Registration Statement that would require the filing of a
pre-effective amendment thereto with the Commission, then the Effectiveness Date
under this clause (e)(i) shall be the 120th day following the 2010 Delivery
Date, and (ii) the fifth Trading Day following the date on which the Company is
notified by the Commission that the Registration Statement will not be reviewed
or is no longer subject to further review and comments and (f) with respect to a
Registration Statement required to be filed under Section 2(e), the earlier of:
(i) the 90th day following the 2011 Delivery Date; provided, that, if the
Commission reviews and has written comments to such filed Registration Statement
that would require the filing of a pre-effective amendment thereto with the
Commission, then the Effectiveness Date under this clause (f)(i) shall be the
120th day following the 2011 Delivery Date, and (ii) the fifth Trading Day
following the date on which the Company is notified by the Commission that the
Registration Statement will not be reviewed or is no longer subject to further
review and comments.
 
 
3

--------------------------------------------------------------------------------

 
 
"Filing Date" means (a) with respect to the initial Registration Statement
required to be filed pursuant to Section 2(a), the 143rd day following the
Closing Date (i.e. January 31, 2011); (b) with respect to any additional
Registration Statements required to be filed pursuant to Section 2(a), the 15th
day following the Effective Date for the last Registration Statement filed
pursuant to this Agreement under Section 2(a); (c) with respect to any
additional Registration Statements required to be filed due to SEC Restrictions,
the 15th day following the applicable Restriction Termination Date; (d) with
respect to a Registration Statement required to be filed under Section 2(c), the
30th day following the date on which the Company becomes eligible to utilize
Form S-3 to register the resale of Common Stock, (e) with respect to the
Registration Statement required to be filed under Section 2(d), the 45th day
following the 2010 Delivery Date (provided that if the Company is then eligible
to utilize Form S-3 to register the resale of Common Stock, the Filing Date
under this clause (e) shall be 30 days following the 2008 Delivery Date) and
(f) with respect to the Registration Statement required to be filed under
Section 2(f), the 45th day following the 2011 Delivery Date (provided that if
the Company is then eligible to utilize Form S-3 to register the resale of
Common Stock, the Filing Date under this clause (f) shall be 30 days following
the 2011 Delivery Date).”
 
Section 3.          Amendment to Section 6(f) of the RRA.  Section 6(f) of the
RRA shall be deleted and replaced with the following:


“              (f)                  Amendments and Waivers.  The provisions of
this Agreement, including the provisions of this Section 6(f), may not be
amended, modified or supplemented, and waivers or consents to departures from
the provisions hereof may not be given, unless the same shall be in writing and
signed by the Company and the Holders of no less than a majority in interest of
the then outstanding Registrable Securities.  Notwithstanding the foregoing, a
waiver or consent to depart from the provisions hereof with respect to a matter
that relates exclusively to the rights of certain Holders and that does not
directly or indirectly affect the rights of other Holders may be given by
Holders of at least a majority of the Registrable Securities to which such
waiver or consent relates; provided, further that no amendment or waiver to any
provision of this Agreement relating to naming any Holder or requiring the
naming of any Holder as an underwriter may be effected in any manner without
such Holder’s prior written consent.”


Section 8.          Miscellaneous.


(a) Expenses.  Each party shall bear its own costs and expenses, including legal
fees, incurred or sustained in connection with the preparation of this Waiver
and Consent and related matters.
 
(b) Amendments and Waivers.  The provisions of this Waiver and Consent,
including the provisions of this sentence, may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given, unless the same shall be in writing and signed by the Company
and the Investors of no less than a majority of the Purchase Price.
 
 
4

--------------------------------------------------------------------------------

 
 
(c) Notices.  Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be delivered as set forth in the SPA
and the RRA, as amended by this Waiver and Consent.
 
(d) Successors and Assigns.  This Waiver and Consent shall inure to the benefit
of and be binding upon the successors and permitted assigns of each of the
parties.
 
(e) Execution and Counterparts.  This Waiver and Consent may be executed in two
or more counterparts, all of which when taken together shall be considered one
and the same agreement and shall become effective when counterparts have been
signed by each party and delivered to the other party, it being understood that
both parties need not sign the same counterpart.  In the event that any
signature is delivered by facsimile transmission or by e-mail delivery of a
“.pdf” format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof.
 
(f) Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Waiver and Consent shall be determined in
accordance with the provisions of the SPA and the RRA.
 
(g) Severability.  If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.
 
(h) Headings.  The headings in this Waiver and Consent are for convenience only,
do not constitute a part of the Waiver and Consent and shall not be deemed to
limit or affect any of the provisions hereof.
 
(i) Except as specifically contemplated by this Waiver and Consent and the RRA
shall remain in full force and effect, unaffected by this Waiver and Consent.
 
[Signature Pages Follow]
 
 
5

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Investors and the Company have as of the date first
written above executed this Waiver and Consent.
 
THE COMPANY:


CHINA GOLF GROUP, INC.






By:______________________                                                                           
Name: Ye Bi
Title: Chief Executive Officer






INVESTORS:
 
 
________________________




By:______________________
Name:
Title: